Citation Nr: 1647874	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-16 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral foot disorder, to include degenerative arthritis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from September 1966 to July 1968, to include honorable service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2015, the RO granted service connection for a lumbar spine disability, left lower extremity neuropathy, and right lower extremity neuropathy.  This represents a complete grant of his appeal in regard to these claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  These issues are no longer before the Board.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of that hearing is of record.

In June 2015, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  Symptoms of hearing loss were continuous since service.

2.  A chronic bilateral foot disability was not shown in service, bilateral foot arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current bilateral foot disorder is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a bilateral foot disorder have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified before the Board in April 2015.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

Bilateral Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss.  He filed his service connection claim in July 2010.  The Veteran asserts that his bilateral hearing loss is due to noise exposure during his military service.

VA regulations do not require hearing loss for VA purposes to be present during service.  Rather, hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

Thus, the criteria for service connection may be substantiated by credible lay testimony establishing continuity of symptomatology.

The Veteran served on active duty and reported that he had military noise exposure.  His military occupational specialty was infantry and he served in the Republic of Vietnam.  As such, noise exposure is conceded.

The Veteran has been afforded VA examinations for his hearing loss in November 2010, April 2012, and July 2015.  At each examination, audiological testing demonstrated hearing loss for VA purposes.

At the April 2015 hearing, the Veteran testified that he was exposed to loud noise during service.  He testified working in sales after his separation from service.  Finally, he testified that he noticed a decrease in hearing during his active service and it has continued since service.

As such, the Veteran has credibly and competently reported perceiving a decrease in hearing acuity during and since service due to noise exposure during his active service. 

The Board is quite satisfied that this evidence is consistent with a finding of continuity of symptomatology.  As such, the criteria for service connection for bilateral hearing loss are considered to have been met, and service connection is granted.

Bilateral Foot Disorder

In July 2010, the Veteran filed his claim seeking service connection for a bilateral foot disorder.  Specifically, he reported that he had burning and stinging in both of his feet.  He asserted that this was due to herbicide exposure during his service in the Republic of Vietnam.

The Veteran's service records confirm he had service in the Republic of Vietnam, and therefore herbicide exposure is conceded.  However, a degenerative arthritis is not among the list of diseases that are presumed related to herbicide exposure under 38 C.F.R. § 3.309 (e).  As such, service connection based on herbicide exposure is not warranted.

The Veteran's STRs show that he treated for left foot swelling and pain in June 1967.  However, at his separation physical in July 1968, he had a normal examination of his feet and denied having any foot trouble or arthritis.

After his separation from service, the Veteran started having left foot weakness that was associated with his lumbar spine disability.  In July 2010, he was diagnosed with neuropathy of the feet.  As discussed above, the Veteran was awarded service connection for his lumbar spine and bilateral lower extremity neuropathy in an October 2015 rating decision.  October 2010 bilateral foot x-rays showed mild degenerative changes of the right foot.  

In November 2010, the Veteran was afforded a VA examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner concluded that the Veteran had peripheral neuropathy of the feet.

At the April 2015 hearing, the Veteran testified that he has burning and stinging in his feet that was the same as the burning and stinging in his legs.

July 2015 bilateral foot x-rays showed mild degenerative changes in the left foot and moderate degenerative changes in the right foot.

In August 2015, the Veteran was afforded another VA examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's mild degenerative changes of the feet was less likely than not due to his active service.  The examiner noted that the first evidence of degenerative arthritis of the left foot was in October 2010, and the first evidence of degenerative arthritis of the right foot was in July 2015.  The examiner reported that degenerative arthritis of the feet was a common problem for many persons after they reach middle age.

The Veteran has not submitted any medical evidence supporting his contention that his bilateral foot disorder is due to or the result of his active service.  VA obtained a medical opinion in an effort to support the Veteran in establishing his claim.  The VA examiner opined that the Veteran's bilateral foot disorder was less likely than due to his active service.

Therefore, after weighing all the evidence, the Board finds great probative value in the VA examiner's opinion.  Thus, the evidence fails to establish service connection for the Veteran's bilateral foot disorder.

Consideration has been given to the Veteran's allegation that he had problems with his feet during his active service.  He is clearly competent to report symptoms of pain as well as injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe foot pain, he lacks the medical training or qualification to diagnose a foot disability.  Id.  His opinion therefore cannot provide the requisite nexus and does not refute the medical opinion of record.

The record does not contain evidence of a diagnosis of an ongoing chronic bilateral foot disability related to his active service, as the first evidence of any problems does not appear until at least 2010, over four decades after separation.  In addition, at his separation examination, his feet were normal and he denied any foot symptoms or having any arthritis.  As such, the Board does not find that the evidence of record shows continuous foot symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for a bilateral foot disorder.  The record contains no objective medical evidence diagnosis a chronic disorder until 2010.  In addition, the record does not contain evidence that any foot injury in service resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Initially, it must be noted that the veteran is a combat veteran and is entitled to the application of 38 U.S.C.A. § 1154(b) (West 2002).  Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  Section 1154(b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995). The Veteran again is noted to be competent to report his own symptoms or matters within his personal knowledge.  However, the Veteran's separation physical found his feet normal, and the Veteran specifically denied any foot problems or arthritis at separation, which serves to sever any continuity from service.  Such a conclusion is further underscored by the absence of any foot complaints after service for over four decades, until at least 2010.

The Board notes that the Veteran described the same pain in his feet that he has in his legs.  The Veteran is service connected for bilateral lower extremity neuropathy due to his lumbar spine disability, which includes his feet.  As such, the Veteran is already receiving compensation for his reported foot symptoms.

Accordingly, the criteria for service connection have not been met for a chronic bilateral foot disorder.  That is, the evidence does not show that a bilateral foot disorder was diagnosed in service or within a year of service and the weight of the evidence is against a finding that a bilateral foot disorder has existed continuously since service.  Therefore, the claim is denied.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for a bilateral foot disability is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


